Citation Nr: 1635499	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-27 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for tachycardia.

2. Entitlement to service connection for pericarditis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1997 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for tachycardia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was diagnosed with pericarditis during service.

2. The Veteran does not have a current diagnosis of pericarditis or of any cardiac condition identified as a residual of the in-service pericarditis.


CONCLUSION OF LAW

The criteria for service connection for pericarditis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

The RO notified the Veteran in a May 2009 letter of the evidence needed to substantiate these claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).  In this case, VA obtained the Veteran's service, VA, and private treatment records.  The Veteran was afforded a VA examination in October 2009.  The examiner reviewed the record, examined the Veteran, considered her in-service treatment, and then provided an adequate opinion.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.


Laws and Regulations - Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, pericarditis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Pericarditis - Analysis

The Veteran seeks service connection for pericarditis.  She was diagnosed with pericarditis in November 1998.  She claims that the pericarditis diagnosed while she was in service is causing her current cardiac symptoms.  

The Veteran was afforded an October 2009 VA examination to determine the nature and etiology of her claimed pericarditis.  While the VA examiner noted her history of pericarditis in November 1998, he described the disability as mild.  The VA examiner noted that the Veteran's February 1999 cardiology consultation note indicated that there was no evidence of pericarditis.  He also noted that the Veteran's October 2009 cardiac echo test showed no pericardial effusion and a normal pericardium.  The VA examiner diagnosed her as having a normal heart, with intermittent rapid heartbeat, and opined that the pericardial effusion noted during the Veteran's hospital stay in 1998 has resolved.

While the Veteran's VA and private treatment records indicate that she had a history of pericarditis, there is no evidence of a current diagnosis or current residuals of pericarditis.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, in many instances, laypersons are competent to provide etiological opinions. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Insomuch as the Veteran has attempted to establish a nexus through her own lay assertions, the Board finds that the Veteran is not competent to diagnose that she has pericarditis or any residuals from the in-service treatment due to the medical complexity of the matter. See Jandreau, 492 F.3d 1372, 1377 n.4. Thus, the Veteran is not competent to render such a diagnosis.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have pericarditis or any residuals.  The Veteran feels that she should be entitled to service connection for pericarditis because she was diagnosed with and hospitalized for this condition during service.  While that is true, service connection is only warranted if a claimant has a residual medical condition from an injury or disease on active duty.  Here, no medical opinion has been provided that links any of her complaints to the in-service pericarditis, and the only competent evidence of record is from the October 2009 VA examiner who clearly stated that the pericarditis that was diagnosed during service had resolved and there was no current identifiable cardiac condition linked to that in-service diagnosis.  As there is no current pericarditis or residuals thereof, service connection must be denied.

The weight of the evidence is thus against a finding that the Veteran has current pericarditis or residuals of the in-service condition. As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary. Entitlement to service connection for pericarditis is denied.


ORDER

Service connection for pericarditis is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for tachycardia.  See 38 C.F.R. § 19.9.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran was afforded a VA examination in October 2009 to determine the nature and etiology of her heart disorders.  The VA examiner indicated that the Veteran had been hospitalized for a kidney infection with tachycardia during service.   The Veteran reported having continued to have a rapid heartbeat since that time.  She reported intermittent symptoms of feeling light headed and short of breath with exertion.  She also stated that the rapid heartbeat occurred more often in the few years prior to the VA examination.  The VA examiner diagnosed the Veteran with an intermittent rapid heartbeat (tachycardia), with significant occupational effects that were characterized as a lack of stamina.  However, the VA examiner did not provide an opinion as to the etiology of the Veteran's tachycardia.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, an addendum medical opinion is needed to obtain an opinion as to the etiology of the Veteran's tachycardia. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the heart examination in October 2009. If not, provide a similarly situated examiner with the claims file, including a copy of this remand, for review.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the currently diagnosed tachycardia was caused by or related to service. When offering this opinion, the VA examiner must consider the Veteran's theory that her tachycardia was caused by the kidney infection with tachycardia she was treated for during service.  The VA examiner must also consider the Veteran's reports that her tachycardia has been continuous, though intermittent, since service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.



The examiner must provide a detailed rationale for all opinions rendered. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why.

2. Thereafter, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


